Warner, Chief Justice.
This is an application for a mandamus to compel the Judge of the Superior Court to sign and certify a bill of exceptions to the judgment of that Court in overruling a second motion for a new trial. The granting or refusing the mandamus prayed for must necessarily rest in the sound legal discretion of this Court: Harris vs. The State, 2 Kelly’s Reports, 290; Malone vs. The State, decided at the last term. It would require a very strong case, indeed, to authorize this Court to grant a mandamus to compel the Judge of the Superior Court to sign and certify a bill of exceptions to its judgment in overruling a second motion for a new trial after the case has been heard before this Court and a new trial refused — much stronger than the one made by the facts alleged in this application.
Let the judgment refusing the application be entered on the minutes of the Court.